J-A32021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ACNB BANK & ITS SUCCESSORS IN            :   IN THE SUPERIOR COURT OF
INTEREST TO THOMAS AND                   :        PENNSYLVANIA
THERESA HAMILTON                         :
                                         :
                                         :
             v.                          :
                                         :
                                         :
REAM PROPERTIES, LLC AND                 :   No. 1063 MDA 2017
ROBERT L. PAULETTA JR.                   :
                                         :
                                         :
APPEAL OF: ROBERT L. PAULETTA            :
JR.

             Appeal from the Judgment Entered June 23, 2017
    In the Court of Common Pleas of Cumberland County Civil Division at
                        No(s): 12-7363 Civil Term


BEFORE:    OTT, J., DUBOW, J., and STRASSBURGER*, J.

JUDGMENT ORDER BY DUBOW, J.:                    FILED NOVEMBER 16, 2017

      Pro se Appellant, Robert L. Pauletta Jr., appeals from the Judgment

entered against him, personally, in the amount of $120,000, plus attorney’s

fees of $4,100, in the Cumberland County Court of Common Pleas. Due to

the failure of Appellant’s Brief to conform to the Pennsylvania Rules of

Appellate Procedure, we are unable to provide meaningful review. We, thus,

dismiss the Appeal.

      The facts are unnecessary for our disposition. Appellant’s status as a

pro se litigant does not relieve him “of his duty to properly raise and develop

his appealable claims.” First Union Mortg. Corp. v. Frempong, 744 A.2d
327, 337 (Pa. Super. 1999).      “Although this Court is willing to liberally


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A32021-17



construe materials filed by a pro se litigant, pro se status confers no special

benefit upon the appellant.” Wilkins v. Marsico, 903 A.2d 1281, 1284–85

(Pa. Super. 2006). “This Court will not act as counsel and will not develop

arguments on behalf of an appellant.” Coulter v. Ramsden, 94 A.3d 1080,

1088 (Pa. Super. 2014); accord Commonwealth v. Blakeney, 108 A.3d
739, 767 (Pa. 2014).1

       An appellant’s brief “must materially conform to the requirements of

the Pennsylvania Rules of Appellate Procedure.”         In re Ullman, 995 A.2d
1207, 1211 (Pa. Super. 2010). In the case sub judice, Appellant’s Brief does

not identify where in the record the arguments were preserved before the

trial court. See Pa.R.A.P. 2117(c); see also Pa.R.A.P. 302, 2119(e). The

sum and substance of the argument section of Appellant’s Brief is one

paragraph of conclusory statements. Appellant provides no analysis or

citation to legal authority.       In order for this Court to provide meaningful

review, the argument must include a “discussion and citation of authorities

as are deemed pertinent.”         Pa.R.A.P. 2119(a).   Furthermore, “[w]here the

appellant has failed to cite any authority in support of a contention, the

claim is waived.” Korn v. Epstein, 727 A.2d 1130, 1135 (Pa. Super. 1999).



____________________________________________


1 “Since the Rules of Appellate Procedure apply to criminal and civil cases
alike, the principles enunciated in criminal cases construing those rules are
equally applicable in civil cases.” Kanter v. Epstein, 866 A.2d 394, 400 n.6
(Pa. Super. 2004).



                                           -2-
J-A32021-17



See also Wilkins, 903 A.2d at 1284 (this Court may dismiss appeal for

failure to conform to rules of appellate procedure).

      Accordingly, we dismiss the appeal. See also Pa.R.A.P. 2101.

      Judgment affirmed. Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2017




                                     -3-